DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16/779,739 filed on 02/03/2020. Amendment filed on 01/13/2021 has been acknowledged. Claims 1-3, 6-12 as originally filed, and claims 13-19, as newly filled, are currently pending and have been considered below. Claims 1 and 10 are independent claim. No Claim has been amended. Claims 4 and 5 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, the claim phrase “detecting a gradient of the electrical vehicle and performing said performing steps upon detecting that the electric vehicle is parked on a gradient” is not disclosed in the specification. The limitation “a gradient” is discussed in the background of the invention in page 1, line 23 and 30 as an example not as an invention. Therefore the limitations must be cancelled from the claims.
Regarding claim 19, the claim limitation “a sensor” is not disclosed in the specification. Therefore, claiming the limitation must be cancelled from the claim.
While the specification does mention parking on a gradient, it is silent regarding the dual parking lock being used based upon a gradient being detected as well as being silent on detections the vehicle is on a gradient. As such the inclusion of a gradient sensor and its use is not supported by the original specification.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites the phrase “said performing step upon detecting that..” in line 2. Both steps have been performed already in claim 10, so it is unclear how the gradient effects them as they have already been completed. The claim 17 actually broadens claim 10. In claim 10 the steps are performed always, in claim 17 only when on a gradient which is a broadening of the claim and improper under 112 (d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mair et al. (US 9,227,506 B2) (hereinafter “Mair”).  
Regarding claim 1, Mair discloses (fig. 5) a securing device for securing an electric vehicle in a stationary state, said securing device comprising: 
a transmission locking device (5),
the transmission locking device including a transmission locking drive (12), with a transmission locking shaft (element that provides force 40, not shown) for driving a transmission lock ( Fig.2, 30) between a transmission locking position (Fig. 2b) and a transmission release position (Fig. 2a), and
wherein the transmission locking shaft (element that provides force 40, not shown) is an independent component.
Mair does not appear to disclose both a transmission locking device and an axle locking device in a single embodiment. The embodiment of fig. 5 discloses only a transmission locking device. 
Mair teaches, in the embodiment of fig. 7 (see e.g. para 53), an axle locking device (5) including an axle locking drive (12), with an axle locking shaft (element that provides force 40) for driving an axle lock (Fig.2, 30) between an axle locking position (Fig. 2b) and an axle release position (Fig. 2a).
In order to arrive at the claimed invention, the embodiment of fig. 7 of Mair would be combined with the embodiment of fig. 5, such that both a transmission lock and an axle lock are provided. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig. 5 of Mair by adding an axle locking device in order to increase reliability since both transmission and axle locking device can be 
Regarding claim 2, Mair teaches the securing device of claim 1, wherein the axle lock has an axle locking portion (Fig. 2a,  tooth of 30), which, in the axle locking position (Fig. 2b), engages in positively locking fashion (Fig. 2b), into a counterpart axle locking portion (33).
Regarding claim 3, Mair teaches the securing device of claim 1, wherein a travel transmission ratio between the transmission locking position and the transmission release position corresponds or substantially corresponds to a travel transmission ratio between the axle locking position and the axle release position (regardless of which lock is engaged, the ratio will be zero, and if both are released, the ratio will correspond to the ratio provided by the gearing). 
Regarding claim 6, Mair teaches the securing device of claim 1, wherein the axle lock acts on a first side of a drive axle (Fig. 7, right side of 6C).
Regarding claim 7, Mair teaches the securing device of claim 1, wherein the transmission locking device lock in both directions of rotation of the drive axle. (the geometry of the pawl and gear teeth are designed in a such way that the gear cannot turn left or right).
Regarding claims 8 and 9, Mair teaches the securing device of claim 1, wherein the transmission locking drive of the transmission lock is an electromechanical or hydraulic drive, and the axle locking drive of the axle lock is an electromechanical or hydraulic drive (e.g. see col. 2, line-52-56).
 Regarding claim 10, Mair teaches (fig. 5) a method for securing an electric vehicle in a stationary state, said method comprising:
performing a transmission locking movement for moving a transmission lock (Fig. 2, 30, see para. 0049) from a transmission release position (Fig. 2a), into a transmission locking position (Fig. 2b),
Mair does not appear to disclose both a transmission locking movement and an axle locking movement in a single embodiment. The embodiment of fig. 5 discloses only a transmission locking movement. 
Mair teaches, in the embodiment of fig. 7 (see e.g. col. 6, line-65), performing an axle locking movement for moving an axle lock (30) from an axle release position (Fig. 2a), into an axle locking position (Fig. 2b).
In order to arrive at the claimed invention, the embodiment of fig. 7 of Mair would be combined with the embodiment of fig. 5, such that both a transmission locking movement and an axle locking movement are provided. 

Regarding claim 12, Mair teaches the securing device of claim 1, wherein the motor vehicle is electric vehicle. (see e.g. col. 4, line-11)
Regarding claim 13, Mair teaches a method for securing an electric vehicle in a stationary state as mentioned in claim 10, wherein the transmission locking shaft and the axle locking shaft are independent components.  
Regarding claim 14, Mair teaches a method for securing an electric vehicle in a stationary state as mentioned in claim 10, wherein the axle locking device and the transmission locking device are independent components.
Regarding claim 15, Mair teaches the securing device as modified according to claim 1, wherein the axle locking device (e.g. 5 of fig. 7) and the transmission locking device (e.g. 5 of fig. 5) are independent components.  
Regarding claim 19, Mair teaches the securing device as modified according to claim 1, wherein the axle locking device and the transmission are arranged on different sides (e.g. 6b and 6c) of a drive axle.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mair et al. (US 9,227,506 B2) (hereinafter “Mair”) in view of Okubo et al. (US 2018/0134271 A1) (hereinafter “Okubo”). 
 Regarding claim 11, Mair teaches the method for securing device of claim 10, wherein the transmission locking and axle locking movement takes place to lock the driveshaft and axle shaft. 
However, Mair lacks the specific teaching wherein the transmission locking movement and the axle locking movement are, at least in certain portions, performed simultaneously with an identical start time and/or an identical end time. 
Okubo teaches a method for securing vehicle in a stationary state wherein the braking device (Fig. 2, e.g. 66) and shift device (Fig. 2, e.g. 62) along with parking mechanism (Fig. 3 e.g. 72) can start or end simultaneous with the help of CEU (Fig. 2, e.g. 80). (see e.g. paragraph 38 and 40, if the shift device is moved to park and an engine stop request is received, the parking lock 72 and service brake 66 will simultaneously start to engage.
It would have been obvious to one ordinary skill in the art at the time of the invention to modify Mair to employ the method of locking movement in view of Okubo in order to provide a simultaneous start and end time for transmission locking movement and the axle locking movement so that the electric vehicle can be locked with a higher degree of reliability and security.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mair et al. (US 9,227,506 B2) (hereinafter “Mair”) in view of Neelakantan et al. (US 10,571,023 B2) (hereinafter “Neelakantan”). 
Regarding claim 17, Mair teaches all the elements of the invention as described in claim 10, except detecting a gradient of the electric vehicle, and performing said performing steps upon detecting that the electric vehicle is parked on a gradient. 
Neelakantan teaches a method of controlling a vehicle park system on a downhill and uphill grade wherein a control system (e.g. 24) is employed for detecting a gradient (e.g. fig. 2 and fig. 3) of the electric vehicle, and performing said performing steps (e.g. fig. 9) upon detecting that the electric vehicle is parked on a gradient (see col. 2, line 1-28 and col 6, line 45-67). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Mair to employ the method detecting a gradient of the electric vehicle, and performing said performing steps upon detecting that the electric vehicle is parked on a gradient in view of Neelakantan in order to provide a reliable and secure method to detect the uphill or downhill grade when the vehicle is parked.
Regarding claim 18, Mair teaches all the elements of the invention as described in claim 10, except a sensor (e.g. 35) for sensing a gradient of the electric vehicle, and actuating the transmission locking device and the axle locking device upon sensing that the electric vehicle is parked on a gradient.  
 Neelakantan teaches a method of controlling a vehicle park system on a downhill and uphill grade wherein a sensor (e.g. 35) for sensing a gradient (fig. 2 and 3) of the electric vehicle, and actuating the transmission locking device and the axle locking device upon sensing that the electric vehicle is parked on uphill or downhill grade.(see fig. 9)
.

Allowable Subject Matter
Claim 16 is objected to as been dependent upon a rejection base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 16, the prior art does not disclose or render obvious the transmission locking shaft is configured to rotate in the transmission release position while the axle locking shaft is maintained in the axle locking position, in combination with the other elements required by the claim.
For example, prior art of record Mair et al. (US 9,227,506 B2) discloses a drive device located closely adjacent to the wheel for a single wheel of a motor vehicle. The drive device has an electric drive that has at least one driveshaft for the wheel. A gearing interacts with the at least one drive shaft for transmitting torque to drive the wheel and is connectable to the individual wheel. A locking mechanism is disposed to lock the wheel and is designed to block the gearing or the drive shaft. Mair does not teach unlocking the transmission lock while maintaining the axle lock in the locked position.

Remarks and Response
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive per the reasons set forth below. The drawing objection on claim 4 and 112(b) rejection on claim 5 previously set forth in the non-final office action mailed on November 24, 2020 have been withdrawn since claims 4 and 5 have been cancelled.

Response to Arguments
Regarding claim 1 and 10, applicant argues “Office's rationale for combining Mair's locking devices 5 of FIGs. 5 and 7 into a single unit to arrive at claims 1 and 10. With regard to the locking device 5 in FIG. 7, Mair explains that "... when the output shaft [6c] is mounted directly on the wheel bearing [10] and the locking mechanism [5] is disposed on said output shaft [6c], the other gearing components between the locking mechanism [5] and drive shaft [6a] are not subject to a load, which significantly increases the life of these gearing components." See the paragraph bridging columns 3 and 4. Adding a second locking device 5 to gear 8 (as proposed by the Office) would add an undesirable load to Mair's gearing components 7a/6a/6b/8/7b”. This is not persuasive. The locking mechanism 5 is disposed on the connecting shaft 6c between the planetary gearing 7a and the pinion 8. In this manner, the reduced retaining force is enabled by the gearing elements 7b (8, 9) disposed between the wheel 4 and a locking mechanism 5. Moreover, the vehicle load acting on the locking mechanism is reduced by means of transmission ratio of the transmission devices 7b (8, 9) acting between the locking mechanism and the wheels so that the locking mechanism must provide less retaining force to hold the wheels. In the cited part of Mair by the applicant wherein “the other gearing components” is referred as the planetary gearing 7a by Mair (see col 7, line 5-9). Combining Mair’s locking devices 5 of fig. 5 and fig. 7 into single unit wherein one locking mechanism (known as transmission locking device, 5 of fig. 5) is disposed on connecting shaft 6c between the pinion gear 8 and planetary gearing 7a and the other locking mechanism (known as axle locking device, 5 of fig. 7) is disposed on the output shaft 6c between the pinion gear 9 and the wheels 4; the other gearing component 7a will be load free. (see col 7, line3-11. As a result, the combined locking mechanism 5 offers the advantage of compact design and no load on the planetary gearing, and significantly increases the life of the planetary gearing. Moreover, with this combination, the actuator 12 is disposed in the housing 11b close to the wheels and interacts with the locking mechanism to actuate it and offers extremely compact design and simple and economical production of drive device. Moreover, the combination will increase the reliability (see col 2, line 19-44 and col 8, line 12-21). As such the examiner respectfully disagrees.
Applicant argues “And, with regard to the locking device 5 in FIG. 5, Mair explains that "The locking mechanism is advantageously disposed on the at least one transmission device. The respective teeth and/or the gear wheels, etc. of the transmission device can be used to at least partially form the locking mechanism. In this manner, no additional component is necessary to block Appln. No.: 16/779,739PORS-1080USAmendment Dated January 13, 2021Reply to Office Action of November 24, 2020the drive shaft." See column 3, lines 38-42. Thus, the Applicant submits that Mair teaches away from combining the locking devices 5 of FIGs. 5 and 7 in a single unit. According to MPEP 2145, "It is improper to combine references where the references teach away from their combination. In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 779 (Fed. Cir. This is not persuasive since the applicant argument relied on embodiment three (see fig. 4, col 6, line 20-30) which has not been used in the rejection. As such the examiner respectfully disagrees. The embodiments the examiner relies on do not have any disclosure they cannot be used together.
6 of 8 
                                                     Claim Interpretation
Newly added limitation “different sides of a drive axle,” in claim 19 is being treated as a side of the drive axle which is corresponding to the transmission side in light of spec (see page 6, para 2, line 8-12 of specification). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA PERVIN/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655